Citation Nr: 0126548	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-47 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active service in the army from October 1968 
to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim of entitlement to 
service connection for PTSD, as not well grounded.  The 
veteran filed a notice of disagreement in August 1996, and a 
statement of the case was issued in August 1996.  The veteran 
timely filed a substantive appeal in September 1996.

Historically, an initial claim of entitlement to service 
connection for nervous condition and mental problems was 
filed in October 1994, and the RO issued a rating decision in 
September 1995 denying service connection for failure to 
appear for VA examination.  The veteran underwent VA 
examination in May 1996, with a diagnosis of PTSD.  The claim 
was recharacterized by the RO as one for service connection 
for nervous condition (now claimed as PTSD), and denied in 
the July 1996 rating decision.

Prior to transfer of the claims folder to the Board, the 
veteran submitted additional evidence.  The RO then issued 
supplemental statements of the case in April 1999, January 
2001, and July 2001 which found the claim well grounded, but 
continued the denial of service connection on the basis of 
unverifiable stressors, and no shown link between the 
diagnosed PTSD condition and the claimed in service 
stressors.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In numerous statements, the veteran reports having 
experienced non-combat related stressors while assigned to 
Fort Jackson, South Carolina, in form of a boiler explosion 
and resulting burns, corroborated by evidence in his service 
medical records.

3.  The record contains a satisfactory medical diagnosis of 
PTSD that is at least as likely as not medically linked to a 
verified in-service stressor.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the medical evidence of record, and 
will confine its discussion to the evidence that relates to 
the issue.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  In the interest of clarity, the Board will 
describe the factual background of the case, review the law, 
pertinent regulations and other authority, and then proceed 
to analyze and render a decision.

Factual Background

The veteran essentially asserts that service connection is 
warranted for PTSD because he has this disorder as a result 
of non-combat stressor experiences that occurred while 
serving in Fort Jackson, South Carolina, and Wildflecken, 
Germany.

Review of the veteran's service medical records shows that he 
enlisted in the US Army in October 1968.  After basic 
training the veteran was assigned to Fort Jackson, South 
Carolina.  In December 1968, the veteran was hospitalized at 
the US Army hospital in Fort Jackson for acute first and 
second degree burns to face, neck, and hands, due to an 
explosion of a field hot water heater.

In May 1969, he was transferred to Wildflecken, Germany, with 
a military occupation specialty of light weapons infantryman.  
In September 1969, on sick call, the examiner's notes 
indicated that the veteran's appearance was very sloppy, and 
that he desired a 212 to get out of the service.

In January 1970, the veteran was referred for psychiatric 
examination.  Mental status examination noted the veteran was 
appropriately clothed, cooperative, friendly and oriented to 
person, place, and time.  He showed concern about his future 
and about potential discharge under AR 635-212.  He felt 
overwhelmed and somewhat helpless, as he felt there was 
nothing else he could do.

The examiner stated that the veteran had had no severe 
difficulties in his previous assignment at Fort Jackson, 
South Carolina.  However, during his six months in Germany, 
he had received about ten Article 15's and one Battalion 
rehabilitative transfer.  Diagnosis was immature personality, 
and it was recommended that he be cleared for any 
administrative actions, and assigned to a non-infantry unit.

On January 1970 separation examination, the examiner noted 
that the veteran complained of difficulty falling to sleep, 
feeling constantly worried and depressed during the previous 
year, with constant nervousness.  In March 1970, the veteran 
was separated from military service pursuant to AR 635-212, 
for unsuitability.

Subsequent to his claim for service connection, the veteran 
underwent VA examination in May 1996.  The examiner diagnosed 
PTSD, with drug dependence in remission, and alcohol 
dependence.  On Axis IV, the examiner listed "stressor 
events in military service."  The stressors identified by 
the veteran were the boiler explosion in December 1968 while 
at Fort Jackson, South Carolina, when he received first and 
second degree burns to his hands, neck, and face; and a 
helicopter crash in Wildflecken, Germany, in either late 
August or early September of 1969, in which fellow soldiers 
were killed. 

After a January 1998 hearing at the RO, it was discovered 
that a faulty tape recording of the hearing had been made.  
The veteran's testimony was then recreated by his 
representative because the veteran was unavailable after the 
hearing.  The veteran was subsequently notified of his 
entitlement to another hearing because of the defective tape, 
but there is no indication in the record that he requested 
another hearing at that time.

The recreated testimony indicates that the veteran 
essentially contends his PTSD derives from two specific 
incidents in service: a boiler explosion in December 1968 at 
Fort Jackson, and a helicopter crash in Germany in 1969.  He 
testified that he was thrown backward by the boiler 
explosion, his body hitting the door of the boiler room.  He 
remembered his hands and face being on fire, and being 
hospitalized after the explosion.  He testified that he was 
given morphine for the burns, and continued to medicate 
himself, commencing heavy drinking and drug use post service.  
He also testified that he is extremely edgy and frightened 
around burners, and anything with a flame.

The Board notes that in January 1998, the RO attempted to 
verify the veteran's claimed stressor of a helicopter crash 
in Germany, by requesting information from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  By 
response dated in August 1998, the PTSD unit of USASCRUR 
found no corroboration of the claimed stressor from their 
search, but noted that additional research could be conducted 
by requesting Morning Reports (MR's), DA Form 1, to verify 
daily personnel actions such as wounded, killed, sickness, 
illness, assignments, attachments, and transfers, and that it 
would be more time effective if VARO or the veteran himself 
requested these reports directly from the National Personnel 
Records Center (NPRC).  The letter indicated that a request 
for a three month period including the relevant unit 
designations at the company and battalion levels, should be 
made.  The veteran was never notified by the RO that he could 
request these records directly.  Instead, he was asked in an 
April 1999 letter, to supply unit designations for additional 
research by the RO, which he never provided.

In April 1999, the RO issued a supplemental statement of the 
case based on review of additional evidence submitted, which 
included the veteran's personnel records, the USASCRUR 
response, outpatient treatment reports from VAMC Brooklyn on 
unrelated illnesses, an application for disability insurance, 
and the transcript of the hearing before the Board.  Although 
the RO then considered the claim to be well grounded, it 
nevertheless continued denial of service connection for lack 
of verified stressors, or any link between the current PTSD 
and the claimed in service stressors.

Subsequently, in May 1999, the veteran submitted SSA medical 
records for 1993, for unrelated illnesses.  A hearing 
scheduled for December 1999 before the Board was canceled at 
the veteran's request.  In a January 2001 supplemental 
statement of the case, the RO continued the denial of service 
connection for PTSD.

In March 2001, the veteran submitted Mental Health Center 
outpatient progress notes dated October 1998, which indicate 
that in 1998, the veteran experienced increased depression 
and irritability, and his medication, Prozac, was renewed.  
He was also referred to the Veterans Center in Queens for 
individual counseling, in addition to his involvement in 
group counseling sessions.

The veteran also submitted, in March 2001, mental health 
center progress notes from February 2000, which show that he 
reported improvement on his medication.  He also indicated at 
that time that he was trying to get evidence of the 
helicopter crash in Germany in which his friend died.

Additionally, in March 2001, the veteran submitted outpatient 
mental health progress notes from PTSD clinic dated 1996 to 
2000, which indicate his continuous participation.  The 
reports indicate that in September 1996, the examiner also 
noted a diagnosis of PTSD, and multiple substance dependence.  

Another hearing before the Board was scheduled for May 2001.  
A note in the file indicates that the hearing was canceled at 
the veteran's request.

Analysis

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Preliminarily, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist under the VCAA.  In reaching this conclusion, the 
Board notes that the RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations in the rating decisions and statements 
of the case.  The Board notes that the additional searches 
relating to stressor verification, as specified in the August 
1998 letter from USASCRUR are not of record, since the 
veteran failed to submit the unit designations and other 
specific information requested by the RO, required to perform 
the search for morning reports.  Additionally, October 1998 
mental health center progress notes reveal that the veteran 
was referred to the Queens Veterans Center for individual 
counseling, and the actual counseling records from that 
facility are similarly not of record.  However, in light of 
this decision, in which the Board finds that service 
connection is warranted for PTSD, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.

Thus the Board concludes that VA has satisfied its duties to 
notify and to assist the veteran, and further development and 
expending of VA's resources is unwarranted.  Adjudication of 
this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (2000); 38 C.F.R. § 3.303 (2000).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, for claims of entitlement to service connection for 
PTSD, VA regulations, as amended in June 1999, require that 
three elements be present:  (1) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f); see also Gaines, 11 
Vet. App. 353 (1998).  The new version of the regulation is 
effective from March 7, 1997.  See 64 Fed. Reg. 32807 (June 
18, 1999).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b).  Where the veteran 
did not serve in combat or the stressor is not related to 
combat, the veteran's statements and testimony, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence as to the occurrence of the 
claimed stressor.  38 C.F.R. § 3.304(f) (2000).

The Board notes that the veteran was not engaged in combat, 
but finds that there is credible evidence in the record, 
supporting the occurrence of one of the veteran's reported 
in-service non-combat stressors.

As discussed above, the evidence of record, including the May 
1996 VA examination, and October 1998 progress notes, as well 
as PTSD clinic notes from December 1996 to 2000 show that the 
veteran has been diagnosed as having PTSD.  The Board is 
satisfied that the diagnosis conforms with the requirements 
of 38 C.F.R. § 4.125.  In his May 1996 VA examination, the 
examiner detailed two stressors:  the boiler explosion and 
the helicopter crash.  In the multi-axial diagnosis the PTSD 
was attributed to "stressor events in military service."  
(emphasis added)  The logical inference from this formulation 
is that the PTSD is medically linked, at least in part, to 
the boiler explosion.

The veteran's service medical records document the boiler 
explosion at Fort Jackson, South Carolina, and his 
hospitalization in December 1968 for first and second degree 
burns to the face, hands, and neck.  In addition, service 
medical records show that upon separation examination for 
discharge in January 1970, the examiner summarized that the 
veteran "felt constantly worried and depressed for the past 
year, with constant nervousness."  Moreover, the veteran 
identified the explosion as one of the in service stressors 
related to his PTSD, and testified to his recurring and 
continuous fear of burners and flames.

In sum, the above evidence corroborates one of the veteran's 
in service stressors, and the Board finds that this satisfies 
the requirements of the regulation.  Further, the evidence of 
record shows that VA examiners have diagnosed the veteran as 
having PTSD, and the Board finds that it is at least as 
likely as not that the veteran's PTSD is due to his verified 
stressor.

Having found sufficient evidence in the record to satisfy the 
requirements of 38 C.F.R. § 3.304(f), the Board grants 
service connection for PTSD with application of the benefit 
of the doubt in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 1991& Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

